365 S.W.3d 265 (2012)
John HOLLINSWORTH, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 73961.
Missouri Court of Appeals, Western District.
March 27, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2012.
John Hollinsworth, Appellant pro se.
Andrew W. Hassell, for Respondent.
Before Division Two: GARY D. WITT, P.J., JOSEPH M. ELLIS and MARK D. PFEIFFER, JJ.

ORDER
PER CURIAM:
John Hollinsworth, acting pro se, appeals from a summary judgment entered in the Circuit Court of Cole County in favor of the Missouri Board of Probation and Parole in a declaratory judgment action seeking a declaration that he had the right to appeal the Board's decision not to place him on parole. Having reviewed the record, we conclude that there is no genuine issue as to the material facts and that the Board was entitled to judgment as a matter of law. Accordingly, the trial court did not err in granting summary judgment. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).